IN THE COURT OF COMMON PLEAS F()R THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE,

Case N0. 1305007734

V.

STEPHEN W. DEGREGORHS

\_/\é\¢_/\-,/\-.J\é\-J\_/\.-J

Defendant.

Submitted: July 23, 2014

Decided: August 1, 2014
Allison J. Abessinio, Esq. Louis B. Ferra.ra
Deputy Attorney General Ferrara & Haley
Defawa,re Department of Justice 1716 Wawaset Street
820 N. French Street, 7"' Floor Wilmington, Delaware 19806
Wilmington, DE 19801 Attorney for Dej%ndant

Attorrzeyj?)r the State

DECISION AFTER TRIAL

RENNIE, J.

INTRODUCTION

On May 10, 2013, Stephen W. DeGregoriis (hereinafter "Defendant") was charged with
Driving a Vehicle Under the influence of Alcohol (hereinaiter "DUI") in violation of 21 Del. C.
§ 4177(a) and F ailure to Remain Stopped in violation of 21 Del. C. § 4352(a).' Defendant filed a
motion to suppress evidence obtained as a result of Defendant’s arrest After a hearing, the
Court found that probable cause existed for Defendant’s arrest, and the case proceeded to trial.

This is the Court’s decision in the matter.

FACTUAL BACKGROUND

The State’s witness at trial was Corporal Megan Hazzard of the Delaware State Police
(hereinafter "Corp. Hazzard"). Corp. Hazzard testified that on May l0, 2013, a little after 2155
p.m., she was dispatched to the intersection of Marsh Road and Baynard Boulevard to assist
Lieutenant Sean Duffy (hereinafter "Lt. Duffy"). Lt. Duffy had pulled over Defendant aher
Defendant pulled out in front of Lt. Duffy, forcing him to slarn on his brakes to avoid a collision.
When Corp. Hazzard arrived at the scene, Lt. Duffy explained to her why he pulled over
Defendant, and also told her that he had detected a strong odor of alcohol emanating from
Defendant’s mouth.

Corp. Hazzard made contact with Defendant, whom she described as talkative, but
cooperative. Corp. Hazzard also detected a strong odor of alcohol coming from Defendant’s
mouth, in addition to bloodshot eyes. When asked if he had been drinking, Defendant responded
that he had imbibed two to three shots of vodka at his residence approximately 20 to 30 minutes

prior to the police contact.

' Defendant was also charged with Failure to I-lave lnsurance identification in Possession, in violation of 21 Del. C.
§ 21 lS(p)(l).

Corp. Hazzard asked Defendant to perform some preliminary tests. Corp. Hazzard also
had Defendant perform three NHTSA-approved field tests, and a portable breathalyzer test
(PBT).z Foliowing the completion of the field tests, Corp. I-Iazzard placed Defendant under
arrest for DUI and transported him to Troop l, where Defendant voluntarily submitted to an
Intoxilyzer test and a second PBT.

The Court determined after the suppression hearing that Corp. Hazzard had probable
cause to arrest Defendant for DUI.3 At trial, the State sought to enter into evidence the
Intoxilyzer card for Defendant through the testimony of Corp. Hazzard. After testimony and
argument, the Court decided that Corp. Hazzard met the requirements to be considered an "other
qualified witness" under D.R.E. 803(6),4 but that she had failed to fully observe Defendant for a
complete, uninterrupted 20-minute period prior to administering the Intoxilyzer.s Thus, the
Court did not admit the Intoxilyzer card into evidence, and the State proceeded based upon an

impairment theory under 21 Del. C. § 4177(a)(1).

2 Corp. Hazzard administered the horizontal gaze nystagmus (HGN), wall680 A.2d 349. 355 (Del. Super. 1996). The Court will
also not consider the results of both the walk-and-turn and one-leg stand tests, because Corp.
Hazzard had Defendant perform the tests even though he informed her of physical injuries.
Finally, the Court is not considering the results of the PBT, because the State failed to turn over
the calibration records in a timely marmer.

3 The suppression hearing was held on June ll, 2014.

4 See Talley v. State, 841 A.2d 308 (Del. 2003); State v. Vickers, 2010 WL 2299001, at *3 (Del,
Com. Pl. June 9, 2010); State v. Boyer, 2006 WL 2666207 (Del. Com. Pl. Sept. 18, 2006)_

5 Clawson v. State, 867 A.2d 187, 192 (Del. 2005) (citing Holland v. Voshell, C.A. No. 86A-
AP2, slip op. at 1 (Del. Super. Sept. 3, 1986); State v. Subrz`ck, Cr.A. No. 93-12-0496, slip op. at
3 (Del. Com. Pl. Feb. 8, 1994)).

DISCUSSION
PRO0F BEYON:) A REA_S0NA1_3LE DouBT
THAT DEFENDANT wAs DR1V1NG UNDER UD_;QFLUENCE oF ALCoHoL

Under 21 Del. C. § 4177(a)(1), "[n]o person shall drive a vehicle [w]hen the person is
under the influence of alcohol." The State must prove that the defendant was in control or
driving a vehicle while also under the influence of a1cohol. 6 The Court looks to the totality of
the circumstances when determining whether the State has proven beyond a reasonable doubt
that an individual was driving under the influence.7 "The evidence must show that the person
has consumed a sufficient amount of alcohol to cause the driver to be less able to exercise the
judgment and control that a reasonably careful person in full possession of his or her faculties
would exercise under like circumstances."s

First, there is no dispute that Defendant was driving the vehic1e. Lt. Duffy witnessed
Defendant driving. Further, when Corp. Hazzard arrived on the scene, she testified that she
made contact with Defendant, who was in the driver’s seat of the vehicle. The State has thus
proven this element beyond a reasonable doubt.

Second, the evidence shows that Defendant was under the influence of alcohol while
driving. In determining whether Defendant was under the influence of alcohol, the Court will

consider all indicators present in this action, which include: near-miss accident; bloodshot eyes;

strong odor of alcohol; and an admission to drinking two (2) to three (3) shots of vodka

6 Lewz`s v. Stare, 626 A.2d 1350, 1355 (Del. 1993).
7 State v. Smallwood, 2012 WL 5869624 (Com. Pl. Nov. 9, 2012).
g State v. Mealy, 2010 WL 175623 (Com. Pl. Jan. 20, 2010) (quoting Lewis v. State, 626 A.2d

1350, 1355 (Del. 1993)); see 21 Del. C. § 4177(c)(5) (stating, "‘While under the influence’ shall
mean that the person is, because of alcohol or drugs or a combination of both, less able than the
person would ordinarily have been, either mentally or physically, to exercise clear judgment,
sufficient physical control, or due care in the driving cfa vehicle").

4

approximately 20 minutes prior to police contact. The Court considers all of the indicators
together under the totality of the circumstances, and finds that the State proved beyond a
reasonable doubt that Defendant was driving under the influence of alcohol. Even though the
Court did not consider the field test results, the strength of the odor of alcohol emanating from
Defendant’s breath, combined with Defendant’s admission to drinking multiple shots of liquor
within a short time frame prior to driving a vehicle, and Defendant’s inability to take due care
when attempting to maneuver a relatively simple traffic situation, all demonstrate that Defendant
was less able than an person ordinarily would be to exercise clear judgment and physical control

when operating a vehicle.

PRooF BavoNo A REAsoNABLE Douirr THAT DEFENDANT FAu.ED ro SToP AT A SToP SIGN

Under 21 Del. C. § 4l64(b), "The operator of any vehicle who has come to a full stop 
shall yield the right~of-way to any vehicle  approaching on another roadway so closely as to
constitute an immediate hazard and shall not enter into, upon or across such roadway or highway
until such movement can be made in safety."

Lt. Duffy testified at the suppression hearing that as he was approaching Defendant’s
vehicle, Defendant pulled out from a stopped position without checking for oncoming traffic,
forcing Lt. Duffy to take evasive action to avoid a col1ision. This testimony was then confirmed
by Corp. Hazzard at trial. Defendant’s counsel did not deny this action at trial. The State has
therefore proven beyond a reasonable doubt that Defendant violated 21 Del. C. § 4l64(b) by

failing to stop at a stop sign when Lt. Duffy was approaching

CONCLUSION

The evidence in the record adduced at trial is that Defendant, who was stopped at a stop
sign located at the intersection of Marsh Road and Baynard Boulevard, failed to check for
oncoming traffic on both sides of his vehicle before pulling into the intersection. Lt. Duffy was
traveling on Marsh Road as Defendant pulled out from Baynard Boulevard. Lt. Duffy had to
perform evasive action in the form of slamming on his brakes and swerving to avoid a collision
with Defendant. Af`ter pulling Defendant over for failure to stop at a stop sign, Lt. Duffy called
for backup, because he was off duty. Corp. Hazzard arrived at the scene, and was briefed by Lt.
Duffy on the near-miss accident and Lt. Duffy’s observations. Corp. Hazzard herself, upon
making contact with Defendant, noticed a strong odor of alcohol and Defendant’s bloodshot
eyes. Defendant also admitted to drinking two (2) to three (3) shots of vodka approximately 20
to 30 minutes prior to his contact with the police.

The indicators of impairment: near-miss accident caused by a failure to properly handle a
simple driving situation', strong odor of alcohol; bloodshot eyes; and an admission to drinking a
significant amount of alcohol closely preceding an attempt to drive, when considered under the
totality of the circurnstances, show that Defendant was less able than an ordinary person to
exercise due care and caution when operating his vehicle.

The State has therefore met its burden to prove beyond a reasonable doubt that Defendant
drove under the influence of alcohol pursuant to 21 Del. C. § 4177(a) and failed to remain

stopped pursuant to 21 Del. C. § 4l64(b).

Accordingly, the Court finds Defendant Stephen W. DeGregoriis GUILTY of Driving
Under the influence and Failure to Remain Stopped. This Judicial Officer shall retain

jurisdiction of this case and will schedule it forthwith for sentencing.

IT IS SO ORDERED THIS lst DAY OF August, 2014.

The ori@r§ le shelaor%rmie,
JudgW

cc: Diane Healy, Judicial Case Manager